DETAILED ACTION
Status of Claims
In response to applicant’s amendment filed 6/7/2021, claims 1-3, 5, 8, 10-12, 15-16, and 18-27.
Claim Rejections - 35 USC § 103
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-12, 15-16, and 18-27, are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2013/0071815) in view of Nolen (US 2014/0154647).

Regarding claims 1, 11, 15, Hudson discloses a firearm training system comprising a firearm and a sensor for measuring and recording a motion of said firearm. See paragraph 0019. 

Hudson discloses wherein the motion measured and recorded starts before a user pulls the trigger and ends after the trigger is pulled. See paragraphs 0027. See also paragraph 0038, and note 3D sensor array 345 from fig. 3.  

Hudson discloses an inertial sensor in paragraph 0024.

Hudson discloses wherein the system analyzes one or more data points and displays the resulting trend information on a user interface. Note wherein the trend is a shooting score, or ancillary scores for more than one category (e.g. 2nd score, etc.). However, this manner of evaluation with regard to training scenarios is established, as disclosed by Nolen in paragraph 0043-0044 (one or more outputs showing the gathered data). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Hudson system, in order to provide feedback and performance data. 

Regarding claim 2, Hudson discloses a laser in paragraph 0038.

Regarding claims 3, 16, Hudson discloses wherein the system analyzes one or more data points and displays the resulting trend information on a user interface. Note wherein the trend is a shooting deficiency as per claim 16. See paragraphs 0026, 0032, 0037, 0052, and 0061.   

Regarding claim 5, Hudson discloses wherein the data processor and display are on a single remote computing device, such as a tablet or smart phone. See paragraph 0030. 

Regarding claim 12, remote data storage is disclosed in paragraph 0059. 

Regarding claims 18-27, Hudson discloses wherein the system can be used to analyze motion data as desired, but does not specifically disclose analyzing some of the motion parameters claimed, although many are specifically mentioned in paragraphs motion based, and the Hudson system is designed specifically for such motion analysis, one of ordinary skill in the art at the time of applicant’s filing would have found it obvious to consider monitoring for various conditions in order to provide feedback for multiple scenarios. Applicant has provided no details regarding specifics of how these parameters are sensed, and thus the general teaching of measuring any motion parameter as desired is sufficient to render these claimed elements obvious.  

Claims 8, 10, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2013/0071815) in view of Nolen (US 2014/0154647) and Jones et al. (US 2016/0252326).

Regarding claims 8 and 14, Hudson does not disclose wherein the sensor system is on a rail. However, this is a common configuration, as is disclosed by the system of Jones in paragraph 0024. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this configuration, in order to allow attachment to various firearms. 

Regarding claim 10, Hudson discloses feedback, but no suggestions for improvement However, this is established with regard to similar systems, such as Jones, wherein this is disclosed in paragraph 0029. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Hudson system, in order to provide helpful feedback.

Arguments/Remarks
Applicant’s arguments and remards dated 6/7/2021 have been fully considered, but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715